ICJ_032_PassageIndianTerritory_PRT_IND_1957-11-26_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY

(PORTUGAL v. INDIA)
PRELIMINARY OBJECTIONS

JUDGMENT OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)
EXCEPTIONS PRELIMINAIRES

ARRET DU 26 NOVEMBRE 1957
This Judgment should be cited as follows:
“Case concerning right of passage over Indian territory
(Preliminary Objections),
Judgment of November 26th, 1957: 1.C.]. Reports 1957, p. 125.”

Le présent arrét doit étre cité comme suit:
« Affaire du droit de passage sur territoire indien
(Exceptions préliminaires),
Arrêt du 26 novembre 1957: C.I. J. Recueil 1957, p. 125.»

 

Sales number 171
N° de vente :

 

 

 
125

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1957

. 1957
26 novembre 1957 26 novembr

Réle généra
AFFAIRE DU _
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)
EXCEPTIONS PRELIMINAIRES

Compétence de la Cour. — Disposition facultative. — Article 36 du
Statut. — Exception préliminaire. — Condition dans déclaration
prévoyant l'exclusion de certaines catégories de différends à tout moment
pendant la validité de la déclaration. — Compatibilité de cette condition
avec l’article 36 du Statut. — Dénonciation totale ou partielle. — Effet
vétyoactif de l'exclusion.

Dépôt de la déclaration entre les mains du Secrétaire général. —
Intervalle entre le dépôt de la déclaration et le dépôt d’une requête intro-
ductive d'instance. — Transmission par le Secrétaire général d’une
copie de la déclaration.

Article 36 (2) du Statut. — Définition préalable du différend par voie
de négociations.

Réserve des différends relatifs à des questions relevant de la compétence

nationale. — Jonction de l'exception au fond.
Exception fondée sur la véserve ratione temporis. — « Différends »
et « faits ou situations » antérieurs à une date déterminée. — Jonction

de l'exception au fond.

ARRÊT

Présents : M. HACKWORTH, Président; M. Bapawi, Vice-Président ;
MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIÉ,
KLAESTAD, READ, ARMAND-UGON, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. Moreno Quintana, CORDOVA, WELLINGTON Koo,
juges; MM. CHAGLA et FERNANDES, Juges ad hoc;
M. Lopez OLIVAN, Greffier.
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 126

En l'affaire relative au droit de passage sur territoire indien,

entre

la République du Portugal,
représentée par

M. Joäo de Barros Ferreira da Fonseca, ambassadeur du Portugal
aux Pays-Bas,

comme agent,

et par

M. Inocéncio Galväo Telles, professeur, directeur de la Faculté de
droit de Lisbonne, membre de la Chambre Haute,

comme agent, avocat et conseil,

assistés de

M. Maurice Bourquin, professeur à à la Faculté de droit de l’Uni-
versité de Genève et à l’Institut universitaire de Hautes Études
internationales,

comme avocat et conseil,

et de

M. Pierre Lalive d’Epinay, professeur à la Faculté de droit de
l'Université de Genève,

M. Henrique Martins de Carvalho, conseiller pour l'Outremer au
ministère des Affaires étrangères,

M. Alexandre Lobato, secrétaire du Centre d'Études Historiques
de l’Outremer,

comme experts,

et de

M. Carlos Macieira Ary dos Santos, secrétaire de l'ambassade du
Portugal à La Haye,

comme secrétaire,

et

la République de l’Inde,
représentée par
Shri B. K. Kapur, ambassadeur de l’Inde aux Pays-Bas,
comme agent,
assisté par
Shri M. C. Setalvad, Attorney-General de l'Inde,
le Très Honorable Sir Frank Soskice, Q. C., M. P.,

M. C. H. M. Waldock, C. M. G., O. B. E., Q. C., professeur de
droit international à l’Université d'Oxford (Chaire Chichele),

2
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 127

M. Paul Guggenheim, professeur de droit international à la
Faculté de droit de l’Université de Genève et à l’Institut
universitaire de Hautes Etudes internationales,

M. J. G. Le Quesne, membre du barreau anglais,
comme conseils,
et de

Shri J. M. Mukhi, conseiller juridique au ministère des Affaires
extérieures,

comme agent adjoint et secrétaire,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Le 22 décembre 1955, le ministre du Portugal aux Pays-Bas a,
sur instructions de son Gouvernement, remis au Greffier une requête
portant la même date, signée par lui en sa qualité d’agent de ce
Gouvernement et soumettant à la Cour un différend entre la Répu-
blique du Portugal et la République de l'Inde au sujet du droit
de passage sur territoire indien entre le territoire de Damao (Damao
du littoral) et les territoires enclavés de Dadra et de Nagar-Aveli
et entre ces deux derniers territoires.

Dans la requéte, le Gouvernement du Portugal énonce que la
Cour est compétente pour connaitre du différend du fait que le Por-
tugal et l'Inde ont, l’un et l’autre, accepté la disposition facultative
qui fait l'objet de l’article 36, paragraphe 2, du Statut de la Cour.
La communication de la requête au Gouvernement de l'Inde aux
termes de l’article 40, paragraphe 2, du Statut a été faite le jour
même du dépôt. D'autre part, conformément à l’article 40, para-
graphe 3, du Statut, les autres Membres des Nations Unies ainsi
que les Etats non membres admis a ester devant la Cour ont été
informés de la requéte.

Par ordonnance du 13 mars 1956, la Cour a fixé au 15 juin 1956
l'expiration du délai pour le dépôt du mémoire du Gouvernement
de la République du Portugal et au 15 décembre 1956 l'expiration
du délai pour le dépôt du contre-mémoire du Gouvernement de la
République de l'Inde. Par la même ordonnance, la Cour a réservé
la suite de la procédure. Le mémoire a été déposé dans le délai
prescrit. À la demande du Gouvernement de l’Inde, qui avait
déclaré son intention de soulever une exception préliminaire à la
compétence de la Cour, le délai pour le dépôt du contre-mémoire
ou de l’exception préliminaire a été, par ordonnance du 27 novembre
1956, prorogé au 15 avril 1957. Dans le nouveau délai ainsi fixé,
le Gouvernement de l’Inde a déposé une « Exception préliminaire »
tendant, pour divers motifs qui y sont exposés, à faire dire et juger

6
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 128

que la Cour n’a pas compétence pour connaître de la requête du
Portugal.

Le 16 avril 1957, une ordonnance, constatant que la procédure
sur le fond était suspendue en vertu des dispositions de l’article 62,
paragraphe 3, du Règlement, a fixé un délai expirant le 15 juin
1957 pour la présentation par le Gouvernement du Portugal d'un
exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires. Par la suite, à la demande du Gouverne-
ment du Portugal, la Cour, par ordonnance du 18 mai 1957, a
prorogé ce délai au 15 août 1957. A cette date, l'exposé écrit a été
déposé et l'affaire s’est trouvée en état, pour ce qui est des exceptions
préliminaires.

En application de l’article 31, paragraphe 3, du Statut, ont été
désignés pour siéger comme juges ad hoc dans la présente affaire:
l’Honorable Mahomed Ali Currim Chagla, Chief Justice de Bombay,
par le Gouvernement de l'Inde, et M. Manuel Fernandes, direc-
teur général au ministère de la Justice du Portugal et membre
de la Section des relations internationales de la Chambre Haute,
par le Gouvernement du Portugal.

Des audiences ont été tenues les 23, 24, 25, 26, 27, 30 septembre
et les 19, 2, 3, 5, 7, 8, 10 et 11 octobre 1957, durant lesquelles la
Cour a entendu en leurs plaidoiries et réponses Shri B. K. Kapur,
Shri M. C. Setalvad, MM. Waldock, Guggenheim, Sir Frank Soskice,
au nom du Gouvernement de l’Inde, et MM. de Barros Ferreira
da Fonseca, Galväo Telles, Maurice Bourquin, au nom du Gouverne-
ment du Portugal.

Au cours de la procédure écrite et orale, les conclusions ci-après
ont été prises par les Parties:

Au nom du Gouvernement du Portugal, dans la requête:

« Plaise à la Cour,

a) Dire et juger que le Portugal est titulaire ou bénéficiaire d’un
droit de passage entre son territoire de Damao (Damao du littoral},
ses territoires enclavés de Dadra et de Nagar-Aveli et éntre ceux-ci,
et que ce droit comprend la faculté de transit pour les personnes
et pour les biens, y compris les forces armées ou les autres soutiens
du droit et de l’ordre, sans restrictions ou difficultés et de la manière
et dans la mesure requises par l'exercice effectif de la souveraineté
portugaise sur lesdits territoires.

b) Dire et juger que l'Inde a empêché et continue à empêcher
l'exercice du droit dont il s’agit, attentant ainsi à la souveraineté
portugaise sur les enclaves portugaises de Dadra et de Nagar-
Aveli et violant ses obligations internationales dérivées des sources
mentionnées ci-dessus et de toutes autres, en particulier les traités
qui pourraient être applicables.

c) Décider que l’Inde doit immédiatement mettre fin à cette
situation de fait en permettant au Portugal d'exercer le droit de

7
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) I29

passage ci-dessus mentionné dans les conditions énoncées plus
haut. »

Au nom de ce même Gouvernement, dans le mémoire:

« Plaise à la Cour,
1. De dire et juger:

a) que le Portugal a un droit de passage sur le territoire de
l'Inde en vue d’assurer les liaisons entre son territoire de
Damäo (Damäo du littoral) et ses territoires enclavés de
Dadré et de Nagar-Aveli;

b) que ce droit comporte le transit des personnes et des biens
ainsi que le passage des représentants de l'autorité et des
forces armées nécessaires pour assurer le plein exercice de
la souveraineté portugaise dans les territoires en question.

2. De dire et juger:
a) que le Gouvernement de l'Inde doit respecter ce droit;
b) qu'il doit s'abstenir, en conséquence, de tout acte suscep-
tible d’en entraver ou d’en compromettre l'exercice;
c) qu'il ne peut davantage laisser s’accomplir de tels actes
sur son territoire;

3. De dire et juger que le Gouvernement de l’Inde a agi et
continue d’agir contrairement aux obligations rappelées ci-
dessus;

4. De Vinviter à mettre fin à cet état de choses illicite. »

Au nom du Gouvernement de l'Inde, dans les exceptions pré-
liminaires:

« En conséquence, le Gouvernement de l’Inde demande à la Cour
de dire et juger qu’elle n’a pas compétence pour connaître de la
requête portugaise du 22 décembre 1955, pour un ou plusieurs des
motifs suivants:

A. (1) La troisième condition de la déclaration portugaise du
19 décembre 1955 est incompatible avec les termes de la disposi-
tion facultative du Statut de la Cour, ce qui entraine la nullité
compléte de cette déclaration en tant que reconnaissance de la
juridiction obligatoire de la Cour en vertu de cette disposition ;
et, en conséquence,

(2) La requête portugaise du 22 décembre 1955, attendu qu'elle
déclare fonder la compétence de la Cour en la présente instance
sur cette déclaration, était sans effet pour établir la juridiction
obligatoire de la Cour en vertu de la disposition facultative
(par. 25-34).

B. (x) Le dépôt de la requête en la présente instance par le
Gouvernement portugais le 22 décembre 1955 a violé le principe
de l'égalité des Etats devant la Cour et a méconnu en même
temps la condition expresse de réciprocité contenue dans la
déclaration du Gouvernement de l’Inde en date du 28 février
1940; et, en conséquence,

8
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 130

(2) La requête portugaise du 22 décembre 1955 était donc
sans effet pour établir la juridiction obligatoire de la Cour en
vertu de la disposition facultative (par. 35-44).

C. (x) Le Portugal, avant de déposer sa requête en la présente
instance, ne s’est pas conformé à la règle de droit coutumier
international qui l’oblige à entreprendre des négociations diplo-
matiques et à les poursuivre jusqu’au moment où il eût été inutile
de les poursuivre plus longtemps, parce que

(A) Il a déposé sa requête le 22 décembre 1955 sans avoir
jamais auparavant donné à l'Inde la moindre indication qu’il
soulevait aucune des revendications de droits juridiques de
passage qu’il a depuis lors formulées dans son mémoire; et

(B) Il a déposé sa requête le 22 décembre 1955, immédiate-
ment après avoir fait sa déclaration acceptant la disposition
facultative et peu de temps après être devenu Membre des
Nations Unies, sans essayer de poursuivre ses négociations
diplomatiques avec l’Inde dans la situation nouvelle créée par
la modification des positions juridiques des parties résultant
de ces événements; et, en conséquence,

(2) Quand le Portugal a déposé sa requête en la présente
instance le 22 décembre 1955, il n'existait aucun différend juri-
dique entre les parties et, en outre, le Portugal n’avait pas
rempli les conditions essentielles pour pouvoir invoquer la
juridiction obligatoire de la Cour en vertu de la disposition
facultative (par. 45-50).

D. (x) Le dépôt de la requête en la présente instance par le
Gouvernement portugais le 22 décembre 1955 était une violation
du droit réciproque conféré à l’Inde, à la fois par les termes de
la disposition facultative et par les termes de sa propre décla-
ration, d’exercer le droit de faire les réserves, contenu dans la
troisième condition de la déclaration portugaise du 19 décembre
1955;

(2) Eu égard aux termes de la troisième condition portugaise,
le dépôt de la requête le 22 décembre 1955 était également un
usage abusif de la disposition facultative et de la procédure de
la Cour; et, en conséquence,

{3} Pour chacune des deux raisons ci-dessus et pour ces deux
raisons à la fois, la requête portugaise du 22 décembre 1955
était sans effet pour établir la juridiction obligatoire de la Cour
en vertu de la disposition facultative (par. 51-58).

E. (x) Le différend touche une question qui, en droit inter-
national, relève en principe de la compétence exclusive de l'Inde
(par. 161-168).

(2) L'examen sommaire des faits démontre que chacun des
États intéressés a depuis longtemps traité les questions aujour-
d’hui en litige comme relevant exclusivement de la compétence
du souverain territorial et, en raison du principe énoncé sous la
lettre E (xz) ci-dessus, cela suffit à établir de façon concluante
que le présent différend concerne une question qui, en droit inter-
national, relève de la compétence exclusive de l’Inde (par. 156-150).

9
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 131

(3) Le résumé historique des faits démontre que dans le passé
le Portugal à reconnu sans équivoque que l’objet du présent
différend touche une matière qui relève de la compétence exclusive
du souverain territorial et la reconnaissance de ce fait par le
Portugal suffit à établir que le présent différend concerne une
question qui, en droit international, relève de la compétence
exclusive de l’Inde (par. 158-159).

(4) Indépendamment de l’attitude des parties, l'examen som-
maire des faits pertinents et du droit applicable montre qu'aucun
des motifs juridiques de réclamation reposant sur une base
conventionnelle, sur une base coutumière et sur les principes
généraux de droit, qui sont invoqués par le Gouvernement du
Portugal dans son mémoire, ne justifie la conclusion provisoire
qu'ils présentent une réelle importance juridique pour déterminer
la position légale des parties en matière de transit des personnes
et des biens portugais entre Damao et les enclaves et, qu’en
conséquence, ces motifs juridiques de réclamation ne permettent
aucunement de dire que le présent différend ne concerne pas une
question qui, en droit international, relève de la compétence
exclusive de l’Inde (par. 160-197).

(5) Eu égard au principe énoncé sous la lettre E (1) ci-dessus
et pour chacune des diverses raisons énoncées aux lettres E (2),
E (3) et E (4) ci-dessus, le présent différend est un différend qui
touche une question qui, en droit international, relève de la
compétence exclusive de l’Inde et, à ce titre, est exclu, par les
termes exprès de sa déclaration du 28 février 1940, de l’ac-
ceptation par l’Inde de la juridiction obligatoire de la Cour en
vertu de la disposition facultative (par. 159-197).

F. (1) Si, contrairement à la thèse du Gouvernement de l'Inde,
le Portugal parvient à démontrer qu'il a revendiqué des droits de
passage entre Damao et les enclaves entre 1891 et le dépôt de
la requête en la présente instance, les faits démontrent que cette
revendication était contestée par le Gouvernement britannique/
indien; et, en conséquence,

(2) Le différend soumis à la Cour par la requête portugaise
du 22 décembre 1955 est, dans ce cas, un différend qui concerne
une situation antérieure au 5 février 1930 et, à ce titre, est
exclu ratione temporis, par les termes exprès de sa déclaration
du 28 février 1940, de l'acceptation par l’Inde de la juridiction
obligatoire (par. 198-201). »

Au nom du Gouvernement du Portugal, dans ses observations
et conclusions sur les exceptions préliminaires:

«Le Gouvernement portugais croit avoir démontré qu'aucune
des six exceptions préliminaires soulevées par le Gouvernement
de l’Inde n’est justifiée.

En conséquence, il prie respectueusement la Cour de les rejeter
et d'inviter le Gouvernement de l'Inde à conclure sur le fond
du litige. »

10
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57} 132

Au nom du Gouvernement de l’Inde, à l'audience du 27 sep-
tembre 1957:

« Première exception

En raison de lincompatibilité de sa troisième condition avec
l’objet et le but de la disposition facultative du Statut de la
Cour, la déclaration portugaise du 19 décembre 1955 est entière-
ment nulle en tant que reconnaissance de la juridiction obligatoire
de la Cour en vertu de cette disposition; et, attendu que la
requête portugaise du 22 décembre 1955 prétend fonder la compé-
tence de la Cour uniquement sur cette déclaration entachée de nul-
lité, la Cour est sans compétence pour connaître de la requête.

Deuxième exception

Attendu que la requête portugaise du 22 décembre 1955 a été
déposée avant l’expiration du bref délai qui aurait normalement
permis au Secrétaire général des Nations Unies, agissant en
application de l’article 36, paragraphe 4, du Statut de la Cour,
de transmettre copie de la déclaration portugaise du 19 décembre
1955 aux autres parties au Statut, le dépôt de cette requête a
enfreint l'égalité, la mutualité et la réciprocité auxquelles l'Inde
avait droit en vertu de la disposition facultative et en vertu de
la condition expresse de réciprocité contenue dans sa déclaration
du 28 février 1940; et ainsi les conditions nécessaires pour per-
mettre au Gouvernement portugais d’invoquer la disposition
facultative à l'égard de l'Inde n’existaient pas au moment du
dépôt de cette requête. En conséquence, la Cour est sans compé-
tence pour connaître de cette requête.

Quairième exception

Attendu que la requête portugaise du 22 décembre 1955 a été
déposée avant l’expiration du bref délai qui aurait normalement
permis au Secrétaire général des Nations Unies, agissant en appli-
cation de l’article 36, paragraphe 4, du Statut de la Cour, de trans-
mettre copie de la déclaration portugaise du 19 décembre 1955
aux autres parties au Statut, le dépôt de cette requête a enfreint
le droit réciproque, conféré à l’Inde par la disposition facultative
et par la déclaration indienne du 28 février 1940, d’invoquer
également et dans les mêmes conditions que le Portugal la
troisième condition contenue dans la déclaration portugaise du
19 décembre 1955; par conséquent les conditions nécessaires
pour permettre au Gouvernement portugais d’invoquer la dispo-
sition facultative à l’égard de l'Inde n’existaient pas au moment
du dépôt de cette requête et le dépôt de cette requête constituait
un abus tant de la disposition facultative que de la procédure
de la Cour. En conséquence, la Cour est sans compétence pour
connaître de cette requête.

Troisième exception
Attendu que la requête portugaise du 22 décembre 1955 a été
déposée avant que la prétention du Portugal à un droit de
passage des personnes et des marchandises sur le territoire indien
n'ait fait l’objet de négociations diplomatiques, l’objet de la

II
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) {ARRÊT 20 XI 57) 133

demande n’avait pas encore été défini et il n’existait pas encore
entre Jes Parties de différend juridique et justiciable, susceptible
d'être soumis à la Cour en vertu de la disposition facultative;
par conséquent, les conditions nécessaires pour permettre au
Gouvernement portugais d’invoquer la disposition facultative a
Végard de l’Inde n’existaient pas au moment du dépôt de la
requête. En conséquence, la Cour est sans compétence pour
connaître de cette requête.
Cinquième exception

Attendu que l'acceptation de la compétence obligatoire de la
Cour pour les catégories de différends énumérées dans la dispo-
sition facultative ne s'étend pas à ceux portant sur des questions
qui, selon le droit international, relévent exclusivement de la
compétence de l’Inde; attendu que la déclaration indienne du
28 février 1940 a expressément exclu ces différends du domaine
de son acceptation de la compétence obligatoire en vertu de la
disposition facultative; attendu qu’en principe l’objet du diffé-
rend actuel, à savoir: le passage des personnes et des marchan-
dises sur le territoire indien entre Damao et les enclaves, se
rapporte à une question qui, selon le droit international, relève
exclusivement de la compétence de l'Inde, il appartient au
Portugal de présenter les titres juridiques qui apporteraient une
restriction à l’exercice par l’Inde de sa compétence exclusive en
ce qui concerne l’objet du différend et qui pourraient être raison-
nablement soutenus selon le droit international;

et attendu:

a) que les autorités citées aux paragraphes 163 à 168 de l’excep-
tion préliminaire de l’Inde établissent que la prétention du
Portugal à un droit de passage, avec ou sans immunité, ne
saurait être considérée comme une cause d'action pouvant
être raisonnablement soutenue selon le droit international, à
moins d’être fondée sur une concession expresse ou le consen-
tement explicite du souverain territorial, et puisque les faits
soumis à la Cour dans les pièces de la procédure écrite présen-
tées par les Parties ne font apparaître ni concession expresse
ni consentement explicite du souverain territorial de nature
à apporter de restriction à l’exercice par l’Inde de sa com-
pétence en ce qui concerne l’objet du différend, la cinquième
exception doit être par là même admise;

et attendu, à titre subsidiaire:

b} qu'aucun des motifs à l'appui de sa prétention invoqués par
le Gouvernement portugais dans sa requête et dans son
mémoire, à savoir: traités, coutume et principes généraux du
droit, ne sauraient, tels qu’ils ont été présentés à la Cour, être
considérés, ni en fait ni en droit, comme raisonnablement
soutenables en droit international, la cinquième exception
doit, pour ce motif également, être admise;

et attendu en outre:
c) que, indépendamment de l'exactitude des conclusions énoncées

aux paragraphes 4 (a) et 4 (0), les faits non contredits exposés
dans les pièces de la procédure écrite présentées par les Parties

12
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 134

établissent que la question du passage entre Damao et les
enclaves a toujours été traitée par le Portugal et par le souve-
rain territorial comme une question qui relève de la compé-
tence exclusive du souverain territorial;

et attendu:

d) que le Portugal et l’Inde n’ont accepté la juridiction obliga-
toire de la Cour que pour les différends d'ordre juridique
susceptibles d’être tranchés par la Cour conformément aux
dispositions de l’article 38, paragraphe 1, du Statut, et que
le différend soumis à la Cour par le Portugal n’est pas un
différend de cet ordre et qu'il n’y a pas eu d'accord entre les
Parties pour soumettre le différend à la Cour en vertu des
dispositions de l’article 38, paragraphe 2, du Statut; en
conséquence, pour ce motif également, la cinquième exception
doit être admise.

Sixième exception

Attendu que la déclaration indienne du 28 février 1940 a limité
l'acceptation par l’Inde de la juridiction obligatoire de la Cour
aux différends nés après le 5 février 1930 concernant des situations
ou des faits postérieurs à cette date; attendu que la prétention
du Portugal à un droit de passage entre Damao et les enclaves
est énoncée dans sa requête et dans son mémoire comme la
réclamation d’un droit remontant à une période bien antérieure
au 5 février 1930; et attendu que cette prétention, si elle a jamais
été avancée, a été constamment rejetée par le souverain terri-
torial, le différend actuellement soumis à la Cour par le Portugal
est exclu de l’acceptation par l’Inde de la juridiction obligatoire
de la Cour par les termes exprès de la limitation précitée contenue
dans la déclaration indienne du 28 février 1940. En conséquence,
la Cour est sans compétence pour connaître de la requête portu-
gaise du 22 décembre 1955. »

Au nom du Gouvernement du Portugal, à l'audience du 3 octo-

bre 1957:

«Il. En ce qui concerne la première exception préliminaire

Attendu que la réserve de la déclaration portugaise du 19 décem-
bre 1955 sur laquelle le Gouvernement de l'Inde s’appuie pour
prétendre que ladite déclaration serait nulle en tant que recon-
naissance de la juridiction obligatoire de la Cour, ne contrevient
aucunement aux prescriptions du Statut de la Cour et ne peut donc
être considérée comme entachée de nullité:

Qu'en tout état de cause d’ailleurs la nullité de cette réserve
n’aurait pas pour effet d'entraîner celle de la déclaration elle-même;

Attendu que la requête par laquelle le Gouvernement portugais
a saisi la Cour du présent litige a donc à cet égard un fondement
valable ;

Par ces motifs,
Plaise à la Cour
rejeter la première exception préliminaire du Gouvernement de
l’Inde.
13
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 135

Il. En ce qui concerne la deuxième exception préliminaire

Attendu que les déclarations faites conformément à l'article 36,
paragraphe 2, du Statut entrent en vigueur immédiatement et ont
pour effet de rendre la juridiction de la Cour obligatoire entre Etats
acceptant la méme obligation;

Attendu qu’aucune condition spéciale n’est requise a cette fin;

Qu’il n’est pas exigé notamment, pour que l'État déclarant puisse
exercer ses droits, en soumettant à la Cour un différend par voie de
requête, que sa déclaration ait été portée à la connaissance de l’État
auquel ce différend l’oppose;

et qu’il n'est pas exigé davantage qu’un certain laps de temps
se soit écoulé depuis le moment où la déclaration a été faite;

Par ces motifs,
Plaise à la Cour

rejeter la deuxième exception préliminaire du Gouvernement de
l'Inde.

III. En ce qui concerne la troisième exception préliminaire

Attendu que le droit international ne fait pas dépendre l'intro-
duction d'instance, par requête unilatérale, de l'épuisement préa-
lable des négociations diplomatiques, sauf existence d’une clause
conventionnelle stipulant cette condition;

Attendu qu'il n'existe aucune clause de ce genre dans le cas
présent et que le Gouvernement portugais n’était donc pas obligé
de poursuivre les négociations diplomatiques avec le Gouvernement
indien jusqu’au point où elles deviendraient inutiles;

Attendu qu’en tout état de cause c’est au Gouvernement indien
qu'il appartiendrait de prouver l'insuffisance de ces négociations
et que non seulement il n’a pas fait cette preuve mais que la preuve
contraire résulte des documents;

Attendu que ces négociations ont indubitablement fait ressortir
l'existence d’un différend entre les Parties;

Attendu qu'il est inexact d'affirmer que ces négociations ne se
situent pas sur le plan juridique, puisque le Gouvernement portugais
a constamment protesté contre la violation par le Gouvernement
indien des droits qu’il revendique par la présente instance et qu'il
a signalé la responsabilité que le Gouvernement indien assume de
ce fait;

Par ces motifs,

Plaise à la Cour
rejeter la troisième exception préliminaire du Gouvernement de

l'Inde.
IV. En ce qui concerne la quatrième exception préliminaire

Attendu que le principe de réciprocité consacré par l’article 36
du Statut de la Cour concerne l'étendue des obligations liant les

14
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 136

États engagés de part et d'autre dans un différend, au moment
où la Cour est saisie de ce différend;

Attendu qu'il ne s'applique pas aux mesures que lesdits Etats
auraient eu le droit de prendre éventuellement avant que l'affaire
fût portée devant la Cour, soit pour mettre fin à la force obliga-
toire de leurs déclarations, soit pour en restreindre le champ d’appli-
cation;

Attendu que la faculté dont le Gouvernement de l’Inde se plaint
d’avoir été frustré par suite du dépôt rapide de la requête portugaise
n'est donc pas couverte par le principe de réciprocité, tel que
l’article 36 en détermine l’objet;

Qu'en fût-il autrement, d’ailleurs, le Gouvernement de l'Inde
n'aurait eu nullement besoin d’invoquer ce principe pour limiter
le champ de ses obligations relatives à la juridiction obligatoire de
la Cour, avant le dépôt de la requête introductive d’instance et
qu'il ne lui était donc aucunement nécessaire, pour obtenir ce
résultat, de connaître la déclaration portugaise;

Attendu, au surplus, qu'il existe une contradiction flagrante entre
la première et la quatrième exception, car si la réserve portugaise
était sans valeur juridique, ainsi que le soutient le Gouvernement
de l’Inde dans sa première exception, on ne voit pas comment ce
Gouvernement aurait pu se prévaloir de ladite réserve pour en
tirer les conséquences qu’il envisage dans sa quatrième exception;

Par ces motifs,

Plaise à la Cour

rejeter la quatrième exception préliminaire du Gouvernement de
l’Inde.

V. En ce qui concerne la cinquième exception préliminaire

Attendu que le Gouvernement de l’Inde demande à la Cour de
déroger aux dispositions de l’article 43 de son Statut et des articles
correspondants de son Règlement, relatives au déroulement normal
de la procédure contentieuse, en alléguant que, d’après le droit
international, les questions qui font l’objet du présent litige relève-
raient exclusivement de la juridiction de l'Inde;

Attendu que pour statuer sur cette allégation en connaissance de
cause, un débat sur le fond serait nécessaire, alors que le Gouver-
nement de l'Inde demande précisément à la Cour d’écarter défini-
tivement un tel débat, en se proclamant hic et nunc incompétente
pour statuer sur la demande portugaise;

Attendu que pareille prétention ne pourrait, en tout cas, être
accueille que si le Gouvernement de l’Inde démontrait qu’il suf-
fit d’un examen sommaire des titres invoqués par le Portugal, pour
faire ressortir que ces titres sont manifestement dépourvus de valeur
et qu'il est, par conséquent, superflu de prolonger la procédure en
se conformant aux dispositions pertinentes du Statut et du Règle-
ment de la Cour;

Attendu que le Gouvernement de l’Inde n’a aucunement admi-
nistré cette preuve et que les arguments avancés de part et d’autre

I5
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 137

démontrent au contraire la nécessité d’un débat approfondi pour
permettre à la Cour de se prononcer sur la valeur des titres en
question ;

Attendu qu’il est, d'autre part, inexact de prétendre que l’objet
du présent litige aurait été traité, dans le passé, comme touchant
à une matière relevant de la compétence exclusive de l’Inde, et que
le Portugal lui aurait même reconnu ce caractère;

Attendu que les affirmations énoncées à cet égard par le Gouver-
nement de l’Inde au paragraphe 159 de ses Exceptions préliminaires
reposent sur une interprétation erronée de la demande dont la Cour
est saisie;

Par ces motifs,

Plaise à la Cour
rejeter la cinquième exception préliminaire du Gouvernement de
l'Inde;

Subsidiairement :
la joindre au fond.

VI. En ce qui concerne la sixième exception préliminaire

Attendu que le Gouvernement indien, par sa déclaration du
28 février 1940, a accepté la juridiction de la Cour en ce qui concerne
tous différends qui s'élèveraient après le 5 février 1930, «relati-
vement à des situations ou à des faits postérieurs à cette date »;

Attendu que les situations et les faits qui doivent être pris en
considération pour l'application de cette clause, sont uniquement
ceux qui constituent des éléments générateurs du différend;

Attendu que les situations et les faits générateurs du différend
sont tous postérieurs au 5 février 1930;

Attendu donc que la sixième exception est dénuée de fondement ;

Attendu que, pour écarter cette conclusion, le Gouvernement
indien s’est borné à avancer une hypothèse et à émettre une affir-
mation, formellement contestée, suivant laquelle le Portugal n’au-
rait ni revendiqué ni exercé un droit de passage avant le 5 février
1930, au moins depuis l’abrogation du traité anglo-portugais de 1878;

Attendu qu’une discussion approfondie sur ces points serait in-
dispensable, notamment sur la véritable portée dudit traité et des
effets de son abrogation;

Attendu que cette discussion soulèverait des questions de fait
et des points de droit sur lesquels les Parties sont, à plusieurs
égards, en désaccord et qui sont trop étroitement liés au fond
pour que la Cour puisse se prononcer à leur sujet en pleine connais-
sance de cause, dans le cadre de l’examen d’une exception préli-
minaire; .

Par ces motifs,

Plaise 4 la Cour
rejeter la sixiéme exception préliminaire du Gouvernement de
l'Inde:

Subsidiairement :
la joindre au fond.

16
DROIT DE PASSAGE {EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 138

VII. Attendu que, dans ses conclusions relatives à la cinquième
exception préliminaire, le Gouvernement de l’Inde soutient

«d} que le Portugal et I’Inde n’ont accepté la juridiction obli-

gatoire de la Cour que pour les différends d’ordre juridique
susceptibles d’être tranchés par la Cour conformément aux
dispositions de l’article 38, paragraphe 1, du Statut, et que
le différend soumis à la Cour par le Portugal n’est pas un
différend de cet ordre et qu'il n’y a pas eu d’accord entre
les Parties pour soumettre le différend à la Cour en vertu
des dispositions de l'article 38, paragraphe 2, du Statut; en
conséquence, pour ce motif également, la cinquième exception
doit être maintenue »:

Attendu qu'il s’agit là d’une exception nouvelle [c. a.d. une
exception qui n’a pas été soulevée au cours de la procédure écrite];

Attendu qu'elle est manifestement dénuée de fondement, comme
l’établissent les titres juridiques invoqués par le Gouvernement
portugais à l’appui de sa requête;

Attendu, d'autre part, qu'aux termes de l'article 62 du Régle-
ment de la Cour, les exceptions préliminaires doivent étre présen-
tées au plus tard avant l'expiration du délai fixé pour la première
pièce de la procédure écrite à déposer par la partie soulevant
l'exception ;

Attendu que, dans ces conditions, ladite exception serait, en
tout cas, non recevable;

Par ces motifs,

Plaise à la Cour
rejeter la nouvelle exception soulevée par le Gouvernement de
l'Inde sous les apparences d’un argument en faveur de sa cinquième
exception préliminaire.

VIII. Attendu que la requête introductive d’instance a été
déposée au Greffe de la Cour le 22 décembre 1955;

Attendu que le différend risque de s’aggraver aussi longtemps
qu'une décision n’est pas intervenue sur le fond et que cette aggra-
vation pourrait compromettre l'exécution de ladite décision;

Par ces motifs,

Plaise à la Cour

rappeler aux Parties le principe universellement admis, d'après
lequel elles doivent faciliter l’accomplissement de la mission de
la Cour, en s’abstenant de toute mesure pouvant exercer une
influence préjudiciable sur l’exécution de ses décisions, ou entraîner
soit une aggravation, soit une extension du différend. »

Au nom du Gouvernement de l'Inde, à l'audience du 8 octobre
1957, conclusions modifiées et complétées :

«I. Sixième exception

Attendu que la déclaration indienne du 28 février 1940 a limité
l'acceptation par l'Inde de la juridiction obligatoire de la Cour aux
différends nés après le 5 février 1930 concernant des situations ou
des faits postérieurs à cette date; et attendu que le différend actuel,

17
DROIT DE PASSAGE {EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 139

tel qu'il a été soumis à la Cour par le Portugal, est un différend
qui ne s’est pas élevé après le 5 février 1930 et, en tout cas, est
un différend concernant des situations ou des faits qui ne sont pas
postérieurs à cette date, ce différend est exclu de l'acceptation
par l'Inde de la juridiction obligatoire de la Cour aux termes de
la disposition facultative par les termes exprès de la limitation
contenue dans la déclaration indienne du 28 février 1940. En
conséquence, la Cour est sans compétence pour connaître de la
requête portugaise du 22 décembre 1955.

2. En ce qui concerne la septième conclusion du Gouvernement du
Portugal

Attendu que la conclusion du Gouvernement de l’Inde à l'appui
de sa cinquième exception préliminaire, citée dans la septième
conclusion du Gouvernement portugais, ne constitue aucunement
une exception nouvelle mais est simplement yn aspect de la thèse
du Gouvernement de l’Inde d’après laquelle les questions en litige
relèvent exclusivement de la compétence nationale de l'Inde; et
attendu que cette conclusion du Gouvernement de l'Inde est bien
fondée; en conséquence, la septième conclusion du Gouvernement
du Portugal doit être rejetée.

3. En ce qui concerne la huitième conclusion du Gouvernement du
Portugal

Attendu que le Gouvernement du Portugal n’a pas invoqué le
pouvoir de la Cour d'indiquer des mesures conservatoires confor-
mément à l’article 41 du Statut de la Cour; et attendu que ce
Gouvernement demande à la Cour d’adresser un avertissement aux
Parties, analogue à une indication de mesures provisoires, dans des
circonstances où la Cour ne serait pas justifiée à rendre une ordon-
nance conformément à l’article 41; et attendu que ce Gouvernement
n’a révélé aucuns motifs valables pour demander à la Cour d'adresser
aux Parties un avertissement aussi exceptionnel; et attendu que
dans les circonstances de la présente affaire il serait absolument
inopportun d’accéder à la demande du Gouvernement portugais;
en conséquence, la huitième conclusion du Gouvernement du
Portugal doit être rejetée. »

Au nom du Gouvernement du Portugal, à l'audience du 11 octo-

bre

1957:

« Attendu que le Gouvernement indien, par sa déclaration du
28 février 1940, a accepté la juridiction de la Cour en ce qui concerne
tous différends « qui s’éléveraient après le 5 février 1930 relativement
à des situations ou à des faits postérieurs à cette date»;

Attendu qu'aux termes de la requête introductive d'instance, le
différend dont la Cour est saisie a pour objet:

a) la reconnaissance du droit de passage existant au profit du
Portugal entre ses territoires enclavés de Dadra et de Nagar-
Aveli et entre ceux-ci et son territoire de Daman (Daman du
littoral) ; |

b) la constatation que l'Inde a empêché et continue à empêcher
l'exercice de ce droit; et

x8
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 140

c) que l’Inde doit immédiatement mettre fin à cette situation;

Attendu que l’antériorité des titres sur lesquels la demande est
fondée n’entre pas en considération lorsqu'il s’agit de faire appli-
cation de la réserve de la déclaration indienne du 28 février 1940
sur laquelle est basée la sixième exception préliminaire;

Attendu, d’autre part, que les situations et les faits qui doivent
être pris en considération pour l’application d’une telle réserve
sont uniquement ceux qui sont générateurs du différend;

Attendu que le différend, porté devant la Cour en vertu de la
requête portugaise du 22 décembre 1955 et dort l’objet est rappelé
ci-dessus, est incontestablement postérieur au 5 février 1930;

Attendu qu'il en est de même des situations et des faits géné-
rateurs de ce différend;

Pour ces motifs,

Plaise à la Cour
rejeter la sixième exception préliminaire du Gouvernement de
l'Inde. »

*
* *

=

Les déclarations par lesquelles les Parties ont accepté la juri-
diction obligatoire de la Cour sont les suivantes:
Déclaration de l’Inde, du 28 février 1940:

« Au nom du Gouvernement de l’Inde, je déclare maintenant qu'il
reconnaît comme obligatoire, de plein droit et sans convention
spéciale, sous condition de réciprocité, la juridiction de la Cour,
conformément au paragraphe 2 de l’article 36 du Statut de la Cour,
pour une durée de cing ans à compter de ce jour et par la suite
jusqu'à ce qu’il soit donné notification de abrogation de cette
acceptation, pour tous les différends nés après le 5 février 1930,
concernant des situations ou des faits postérieurs à ladite date,
autres que:

Les différends au sujet desquels les parties en cause auraient
convenu ou conviendraient d’avoir recours à un autre mode de
règlement pacifique;

les différends avec les gouvernements de tous autres Membres
de la Société des Nations, Membres du Commonwealth britannique
de Nations, différends qui seront réglés selon une méthode convenue
entre les parties ou dont elles conviendront ;

les différends relatifs à des questions qui, d’après le droit inter-
national, relèvent exclusivement de la juridiction de l'Inde;

les différends résultant d'événements survenus alors que le
Gouvernement de l'Inde se trouvait engagé dans des hostilités;

toutefois, le Gouvernement de l’Inde se réserve le droit de de-
mander la suspension de la procédure devant la Cour pour tout
différend soumis au Conseil de la Société des Nations et en cours
d'examen par ce dernier, à condition que la requête de suspension
soit déposée après que le différend aura été soumis au Conseil et
dans les dix jours qui suivront la notification du début de la pro-
cédure devant la Cour, et à condition également que ladite sus-

19
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) I4I

pension soit limitée à une période de douze mois ou à une période
plus longue qui pourrait être fixée par les parties au différend ou
déterminée par une décision de tous les membres du Conseil autres
que les parties au différend. »

Déclaration du Portugal, du 19 décembre 1955:

« En vertu du paragraphe 2 de l’article 36 du Statut de la Cour
internationale de Justice, je déclare, au nom du Gouvernement
portugais, que le Portugal reconnait comme obligatoire, de plein
droit et sans convention spéciale, la juridiction de la Cour, confor-
mément audit paragraphe 2 de l’article 36 et dans les conditions
énoncées ci-après:

xt) La présente déclaration s'applique aux différends nés
d'événements survenus avant ou après les déclarations
d'acceptation de la « disposition facultative » que le Portugal
a faites le 16 décembre 1920, en tant que partie au Statut
de la Cour permanente de Justice internationale.

2) La présente déclaration entre en vigueur à la date de son
dépôt auprès du Secrétaire général de l'Organisation des
Nations Unies; elle demeurera en vigueur pendant un an et,
par la suite, jusqu’à ce qu’une notification de dénonciation
soit adressée au Secrétaire général.

3) Le Gouvernement portugais se réserve le droit d’exclure
du champ d’application de la présente déclaration, à tout
moment au cours de sa validité, une ou plusieurs catégories
déterminées de différends, en adressant au Secrétaire général
de l'Organisation des Nations Unies une notification qui
prendra effet à la date où elle aura été donnée. »

L'Inde a opposé six exceptions préliminaires à l’exercice de la
compétence de la Cour dans la présente affaire. La Cour procédera
à l'examen de ces exceptions.

Première exception préliminaire

La première exception préliminaire du Gouvernement de l'Inde
tend à faire déclarer que la Cour n’a pas compétence pour connaître
de la requête du Portugal pour la raison que la déclaration portu-
gaise d'acceptation de la juridiction de la Cour du 19 décembre 1955
est entachée de nullité du fait que la troisième condition de la
déclaration est incompatible avec l’objet et le but de la disposition
facultative. De l'avis du Gouvernement de l'Inde, il y a trois
motifs principaux pour admettre cette incompatibilité.

La troisième condition de la déclaration du Portugal dispose:

«3. Le Gouvernement portugais se réserve le droit d’exclure du
champ d'application de la présente déclaration, à tout moment
au cours de sa validité, une ou plusieurs catégories déterminées
de différends, en adressant au Secrétaire général de l’Organi-
sation des Nations Unies une notification qui prendra effet à
la date où elle aura été donnée. »

20
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARKET 26 XI 57) 142

En premier lieu le Gouvernement de l’Inde soutient que cette
condition réserve au Portugal la faculté, en faisant à une date
quelconque une notification à cet effet, de soustraire à la compé-
tence de la Cour un différend qui lui aurait été soumis antérieurement
à cette notification. C'est ce qu'au cours de la procédure on a
désigné comme l'effet rétroactif attaché à la notification. L'Inde
affirme qu’un tel effet rétroactif est incompatible avec le principe
et la notion de juridiction obligatoire telle que celle-ci est établie
dans l’article 36 du Statut et que la troisième condition est nulle
comme envisageant un effet contraire au Statut.

Le Gouvernement du Portugal a contesté cette interprétation et
affirmé que sa troisième condition n’a pas cet effet rétroactif et
qu'en conséquence elle n’est pas incompatible avec l’article 36 du
Statut.

Pour apprécier si, comme le Gouvernement de l’Inde le soutient,
la troisième condition énoncée par le Portugal est nulle et si cette
nullité entraîne la nullité de la déclaration qui la contient, la Cour
doit déterminer le sens et l'effet de la troisième condition en se
référant au texte de celle-ci et aux principes de droit applicables.

Les mots «une notification qui prendra effet à la date où elle
aura été donnée » ne peuvent être interprétés comme signifiant que
cette notification aura effet rétroactif, de sorte qu'elle s'appliquerait
aux affaires déja pendantes devant la Cour. Interprétés dans leur
sens ordinaire, ces mots signifient simplement qu’une notification
faite en vertu de la troisième condition s'applique seulement aux
différends soumis à Ja Cour après la date de la notification. Cette
interprétation conduit à la conclusion qu'on ne saurait légitimement
attribuer un effet rétroactif à une notification faite en vertu de la
troisième condition. C'est une règle de droit généralement acceptée
et appliquée dans le passé par la Cour qu'une fois la Cour valable-
ment saisie d’un différend, l’action unilatérale de l'État défendeur,
dénonçant tout ou partie de sa déclaration, ne peut retirer compé-
tence à Ja Cour. Dans l'affaire Nottebohm, la Cour a exprimé le
principe en ces termes:

«Un fait extérieur tel que la caducité ultérieure de la déclaration
par échéance du terme où par dénonciation, ne saurait retirer à la
Cour une compétence déjà établie. » (C7. 7. Recucil 1953, p. 123.)

Ce qu’a ainsi énoncé la Cour doit être considéré comme s’appli-
quant tant à la dénonciation totale qu'à la dénonciation partielle
prévue dans la troisième condition portugaise. C’est une règle
d'interprétation qu'un texte émanant d’un Gouvernement doit, en
principe, étre interprété comme produisant et étant destiné à
produire des effets conformes et non pas contraires au droit existant.

21
DROIT DE PASSAGE (ENCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 143

Le second motif invoqué par le Gouvernement de l'Inde pour
établir l’incompatibilité de la troisième condition portugaise avec
l'objet et le but de la disposition facultative est que cette condition
a introduit dans la déclaration quelque degré d'incertitude quant
aux droits et obligations réciproques, qui prive l’acceptation de la
juridiction obligatoire de la Cour de toute valeur pratique. En
particulier on a soutenu que, du fait de la troisième condition, les
autres signataires se trouvent dans une situation continuelle d’incer-
titnde en ce qui concerne leurs droits et obligations réciproques
susceptibles de se modifier de jour en jour.

S'il faut reconnaître que des clauses analogues à la troisième
condition introduisent quelque degré d'incertitude en ce qui concerne
la conduite future du gouvernement signataire de l'acceptation,
cette incertitude n'apparaît pas dans la situation effectivement
créée par la déciaration d'acceptation ou telle qu’elle pourrait être
créée à la suite du recours à la troisième condition. |

Les déclarations faites en application de l’article 36, ainsi que
leurs modifications, devant étre déposées entre les mains du Secré-
taire général, il s'ensuit que, quand une affaire est soumise à la
Cour, il est toujours possible de déterminer quelles sont, à ce
moment, les obligations réciproques des Parties en vertu de ieurs
déclarations respectives. Selon le système actuel, les Gouvernements
peuvent compter qu'ils seront informés de toute modification
apportée aux déclarations, de la même manière qu'ils sont informés
des dénonciations totales des déclarations. I] est vrai que, pendant
la période qui s'écoule entre la date d’une notification au Secrétaire
général et sa réception par les Parties au Statut, il peut x avoir
un élément d'incertitude. Mais cette incertitude est inhérente au
fonctionnement du système de la disposition facultative et n’affecte
pas la validité de la troisième condition énoncée dans la déclaration
portugaise.

Tl convient aussi de noter, en ce qui concerne tout degré d’in-
certitude résultant du droit pour le Portugal d'invoquer à tout ~
moment la troisième condition mise à son acceptation, que la
situation est fondamentalement la méme que celle qui résulte
du droit pour de nombreux signataires de la disposition facul-
tative, l'Inde y comprise, de mettre fin à leur déclaration d’ac-
ceptation par simple notification sans préavis obligatoire. C’est
ce qu'a fait l'Inde le 7 janvier 1956 lorsqu'elle a notifié au Secré-
taire général la dénonciation de sa déclaration antérieure d’accep-
tation, à laquelle elie a substitué en même temps une nouvelle
déclaration comportant des réserves qui n'existaient pas dans la
précédente déclaration. Kn substituant le 7 janvier 1a56 une
nouvelle déclaration à sa déclaration antérieure, l'Inde a atteint,
au fond, l'objectif de la troisième condition portugaise.

Tl a été soutenu qu’il y avait une différence fondamentale, quant
à l'incertitude de la situation juridique, entre la troisième condition
portugaise et le droit de dénonciation sans préavis. De l'avis de la

22
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRET 26 XI 57) 144

Cour, il n’y a pas de différence fondamentale quant au degré de
certitude entre la situation résultant du droit de dénonciation
totale et celle résultant de la troisième condition portugaise, laquelle
donne ouverture à une dénonciation partielle de la déclaration
initiale qui subsistera pour le reste.

On ne peut pas non plus accepter, en tant qu'élément de
distinction pertinent, le fait que, dans le cas d’une dénonciation
totale, l'État qui l’a faite ne peut plus invoquer de droits résultant
de sa déclaration, et que, dans le cas d’une dénonciation partielle
aux termes de la troisième condition, le Portugal pourrait continuer,
à d’autres égards, à prétendre bénéficier de son acceptation. En
effet, par le jeu de la réciprocité, tous droits juridictionnels qu'il
pourrait ainsi continuer à revendiquer pour lui-même, pourront
être invoqués contre lui par les autres signataires, l'Inde y comprise.

Il a enfin été soutenu, comme troisième motif de nullité de la
troisième condition, que celle-ci est contraire au principe fonda-
mental de réciprocité qui est à la base de la disposition facultative,
en ce que cette condition revendique pour le Portugal un droit
refusé en fait aux autres signataires dont la déclaration n'est pas
assortie d’une telle condition. La Cour ne peut accepter cette
thèse. Il est clair que toute réserve notifiée par le Portugal en
application de sa troisième condition devient automatiquement
applicable contre lui dans ses rapports avec les autres signataires
de la disposition facultative. Si la position des Parties quant à
l'exercice de leurs droits est affectée en quoi que ce soit par le
délai inévitable qui s'écoule entre la réception par le Secrétaire
général de la notification appropriée et la réception de cette noti-
fication par les autres signataires, ce délai joue également pour
ou contre tous les signataires et est une conséquence du système
établi par la disposition facultative.

La Cour ne peut pas non plus accepter le point de vue selon
lequel la troisième condition serait incompatible avec le principe
de réciprocité en tant que rendant inefficace la partie du para-
graphe 2 de l’article 36 qui se réfère à I’ acceptation de la disposition
facultative à l'égard des États acceptant « la même obligation ».
il n'est pas nécessaire que «la même obligation » soit définie de
façon irrévocable au moment du dépôt de la déclaration d’accep-
tation pour toute la durée de celle-ci. Cette expression signifie
simplement que, dans les rapports entre États qui adhèrent à la
disposition facultative, tous et chacun sont liés par les obligations
identiques qui existeraient à teut moment tant que l'acceptation
les lie réciproquement.

Estimant que la troisième condition portugaise n'est pas incom-
patible avec le Statut, la Cour n’a pas à examiner la question de
savoir si, dans le cas où cette condition serait nulle, sa nullité
frapperait la déclaration tout entière.

Pour les raisons ci-dessus, la première exception préliminaire
du Gouvernement de l'Inde doit être rejetée.

23
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 145

*
* #

Deuxième exception préliminaire

La deuxième exception préliminaire du Gouvernement de l'Inde
est fondée sur la thèse d’après laquelle —- la requête portugaise
du 22 décembre 1955 ayant été déposée avant l'expiration du
bref délai qui aurait normalement permis au Secrétaire général
des Nations Unies, agissant en application de l’article 36, para-
graphe 4, du Statut de la Cour, de transmettre copie de la décla-
ration portugaise d'acceptation du 1a décembre 1955 aux autres
Parties au Statut — le dépôt de cette requête a enfreint l'égalité,
la mutualité et la réciprocité auxquelles l’Inde avait droit en
vertu de la disposition facultative et en vertu de la condition
expresse de réciprocité contenue dans sa déclaration du 28 février
1940; que, par conséquent, les conditions nécessaires pour per-
mettre au Gouvernement portugais d’invoquer la disposition
facultative à l’égard de l'Inde n’existaient pas au moment du
dépôt de la requête; et qu’en conséquence, la Cour est sans compé-
tence pour connaître de cette requête.

Le principe de réciprocité fait partie du système de la disposition
facultative en vertu des termes exprès tant de l’article 36 du
Statut que de la plupart des déclarations d'acceptation, y compris
celle de l'Inde. La Cour a affirmé et appliqué ce principe à plusieurs
reprises en ce qui concerne sa propre compétence. Elle l’a fait en
particulier dans l'affaire relative à Cerlains emprunts norvégiens
(C. I. J. Recueil 1957, pp. 22-24), où elle a rappelé sa pratique
antérieure en la matière. Toutefois, il est clair que les notions de
réciprocité et d'égalité ne sont pas des conceptions abstraites.
Elles doivent être rattachées à des dispositions du Statut ou des
déclarations.

Les deux questions que la Cour doit maintenant examiner sont
les suivantes: en déposant sa requête à la date où il l’a fait, c’est-
a-dire le 22 décembre 1955, le Gouvernement du Portugal a-t-il
agi contrairement à une disposition du Statut? Si non, a-t-il par
là violé un droit que Inde tiendrait du Statut ou de sa déclaration ?

En plaidoirie, le Gouvernement de I’Inde s’est défendu de toute
intention de prétendre que le Portugal n’avait pas le droit de
déposer sa requéte avant que la communication du Secrétaire
général fût parvenue au Gouvernement de l’Inde. Il s'est borné
a-soutenir que, avant de déposer sa requête, le Portugal aurait
dû laisser s’écouler le délai qui aurait raisonnablement permis à
la communication du Secrétaire général de produire ses «effets
propres ».

Les dates importantes sont, selon le Gouvernement de l'Inde,
les suivantes: Le 19 décembre 1955, le représentant du Portugal
auprès des Nations Unies fait, au nom du Gouvernement du Portu-
gal, la déclaration d'acceptation de la juridiction obligatoire de la

24
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 146

Cour en vertu de la disposition facultative. Le 22 décembre, le
Gouvernement du Portugal dépose auprès de la Cour la requête
introduisant la présente instance contre le Gouvernement dé
l'Inde. Le même jour, un télégramme est envoyé par la Cour
annonçant au Gouvernement de l'Inde le dépôt de la requête
portugaise. Le 30 décembre 1955, le Gouvernement de l'Inde
reçoit une copie de la déclaration portugaise d'acceptation qu'il
a obtenue de la Cour par Vintermédiaire de son ambassade a La
Haye. Le 19 janvier 1956, une copie de la déclaration portugaise est
transmise officiellement au Gouvernement de l’Inde par le Secré-
taire général des Nations Unies, conformément à l’article 36,
paragraphe 4, du Statut.

Le Gouvernement de l'Inde soutient que le Gouvernement du
Portugal n’a pas agi conformément aux dispositions du Statut en
déposant sa requête le 22 décembre 1955. La Cour ne peut accepter
cette thèse. Elle estime que, par le dépôt de sa déclaration d’accep-
tation entre les mains du Secrétaire général, l'État acceptant
devient Partie au système de la disposition facultative à l'égard de
tous autres États déclarants, avec tous les droits et obligations qui
découlent de l'article 36. Le rapport contractuel entre les Parties
et la juridiction obligatoire de la Cour qui en découle sont établis
«de plein droit et sans convention spéciale » du fait du dépôt de la
déclaration. En conséquence, tout Etat faisant une déclaration
d'acceptation doit être censé tenir compte du fait qu’en vertu du
Statut il peut se trouver à tout moment tenu des obligations
découlant de la disposition facultative vis-à-vis d'un nouveau
signataire, par suite du dépôt de la déclaration d'acceptation de
ce dernier. Un Etat qui accepte la compétence de la Cour doit
orévoir qu'une requête puisse être introduite contre lui devant la
our par un nouvel État déclarant le jour même où ce dernier dépose
une déclaration d'acceptation entre les mains du Secrétaire général.
C'est en efiet ce jour-là que le lien consensuel qui constitue la base
de la disposition facultative prend naissance entre les États inté-
ressés. Quand VInde a fait sa déclaration d'acceptation du 28 février
1940, elle a déclaré accepter la juridiction de la Cour pour une
période déterminée « à compter de ce jour ».

Le Gouvernement de l'Inde a soutenu que l'article 36 prescrivant
non seulement le dépôt de la déclaration d'acceptation entre les
mains du Secrétaire général, mais aussi la communication par le
Secrétaire général d'une copie de la déclaration aux Parties au
Statut, la déclaration d'acceptation n'entre en vigueur que quand
cette dernière obligation a été satisfaite. Toutefois, c'est la première
de ces prescriptions qui seule concerne l’État déclarant. Ce dernier
n’a à s'occuper ni du devoir du Secrétaire général ni de la manière
dont ce devoir est rempli. L'effet juridique de la déclaration ne
dépend pas de l’action ou de l'inaction ultérieure du Secrétaire
général. Au surplus, contrairement à d’autres instruments, l’article 36

25
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 147

n’énonce aucune exigence supplémentaire, par exemple celle que
la communication du Secrétaire général ait été reçue par les Parties
au Statut, ou qu’un intervalle doit s’écouler après le dépôt de la
déclaration, avant que celle-ci ne puisse prendre effet. Toute
condition de ce genre introduirait un élément d'incertitude dans
le jeu du système de la disposition facultative. La Cour ne peut
introduire dans la disposition facultative aucune condition de ce
genre.

° L'Inde a soutenu en outre que, même si l’on considère que le
dépôt de la requête portugaise a été, à d’autres égards, conforme
à l’article 36, la manière dont il a été fait a violé les droits que
l'Inde tient du Statut et de sa déclaration d'acceptation.

En dehors d’une réclamation générale au sujet d’une violation
de ses droits d'égalité, de mutualité et de réciprocité aux termes
du Statut, l’Inde n’a pas spécifié quel droit à effectivement été
violé par la manière dont le dépôt de la requête a été effectué.
La Cour n’a pu constater quel droit a ainsi été violé en fait.

Étant arrivée à la conclusion que la manière dont le dépôt de
la requête portugaise a été effectué n’a été ni contraire à l'article 36
du Statut, ni en violation d’un droit que l'Inde tient du Statut
et des déclarations, la Cour doit rejeter la deuxième exception
préliminaire du Gouvernement de l'Inde.

*
* *

Quatrième exception préliminaire

Les deuxième et quatrième exceptions préliminaires ayant trait
à des aspects connexes du dépôt de la requête portugaise, il convient
d'examiner la quatrième exception préliminaire avant la troisième.

Dans la quatrième exception préliminaire, l'Inde prétend que,
faute d’avoir connu la déclaration du Portugal avant le dépôt par
celui-ci de sa requête, elle a été dans l'impossibilité de se prévaloir,
sur la base de la réciprocité, de la troisième condition portugaise et
d’exclure de la compétence de la Cour le différend qui fait l’objet
de la requête du Portugal. Cette exception se fonde sur des consi-
dérations identiques en substance à celles qui ont été avancées
à l'appui de la deuxième exception préliminaire. En conséquence,
la Cour se borne à rappeler ce qu’elle a déjà dit à propos de la
deuxième exception préliminaire, en particulier que le Statut
ne prescrit aucun délai entre le dépôt par un Etat d’une déclaration
d'acceptation et d’une requête, et que le principe de réciprocité
n’est pas affecté par un délai dans la réception par les Parties au
Statut des copies de la déclaration.

Attendu que la manière dont le dépôt de la requête portugaise a
été effectué ne privait pas l'Inde, du point de vue de la troisième

26
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) {ARRET 26 XI 57) 148

condition portugaise, du droit de réciprocité qu’elle tient de l’arti-
cle 36 du Statut, d’une manière constituant un abus de la disposi-
tion facultative, la Cour ne saurait admettre la quatrième excep-
tion préliminaire de l’Inde comme bien fondée.

Troisième exception préliminuire

Dans sa troisième exception préliminaire, telle qu'elle est définie
dans ses conclusions, le Gouvernement de l'Inde soutient que la
requéte portugaise du 22 décembre 1955 ayant été déposée avant
que la prétention du Portugal n'ait fait effectivement l'objet de
négociations diplomatiques, l’objet de la demande n'avait pas
encore été défini et qu'il n'existait donc pas encore entre les Parties
de différend juridique et justiciable susceptible d’être soumis à la
Cour en vertu de la disposition facultative. Il est soutenu en consé-
quence que, les conditions nécessaires pour permettre au Gouverne-
ment du Portugal d’invoquer la disposition facultative n’existant
pas à la date de la requête, la Cour n’a pas compétence pour connaître
de celle-ci.

En particulier, la troisième exception repose sur l’allégation
selon laqueile, quoique ni l’article 36 (2) du Statut ni la déclaration
portugaise ou la déclaration indienne d'acceptation ne se réfèrent
directement à l'exigence de négociations préalables, le fait que la
requête a été déposée avant l'épuisement des négociations diplo-
matiques serait contraire à l’article 36 (2) du Statut qui se réfère à
des différends d’ordre juridique. L’Inde a soutenu qu’à moins de
négociations avant abouti à définir le différend qui sépare les
Parties comme un différend d'ordre juridique, il n’v a pas, au sens
de l’article 36 (2) du Statut, de différend dont lexistence a été
établie dans ia requête et à l'égard duquel Ia Cour serait compé-
tente.

En examinant cette exception, la Cour doit considérer dans
quelle mesure des négociations sur la question du droit de passage
ont eu lieu entre les Parties avant le dépôt de la requête du Portugal.
L'examen de ces négociations montre que, bien que s'étendant aux
divers aspects de la situation créée par les prétentions politiques
de l'Inde relatives aux enclaves, une partie importante de ces
échanges de vues a été consacrée directement ou indirectement a
la question de l’accés aux enclaves. Un examen de la correspon-
dance et des notes présentées à la Cour révèle que le refus invoqué
des facilités de transit vers les enclaves a fait l’objet de plaintes
réitérées de la part du Portugal; que ces plaintes ont été l’un des
principaux objets des échanges de vues qui ont eu lieu; que, bien
que ceux-ci entre les Parties n'aient pas pris le caractère d’une
controverse sur la nature et la portée du droit de passage, le Portu-
gal a qualifié le refus du passage par lui réclamé comme étant

27
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 149

incompatible non seulement avec les exigences des rapports de bon
voisinage, mais aussi avec la coutume établie et le droit inter-
national en général; et que ces plaintes ont été vaines.

Alors que les échanges diplomatiques qui ont eu lieu entre les
deux Gouvernements font ressortir l'existence d’un différend entre
eux à l'égard du principal point de droit actuellement soumis à la
Cour, c’est-à-dire la question du droit de passage, un examen de
la correspondance montre que les négociations étaient arrivées à
une impasse.

Il apparaît donc qu’a supposer fondée la thèse selon laquelle
Particle 36 (2), en se référant aux différends d’ordre juridique, pose
comme condition à la juridiction de la Cour l'exigence d'une
définition du difiérend par voie de négociations, cette condition
a été remplie dans la mesure permise par les circonstances de
l'espèce.

La Cour constate que le point de droit a été suffisamment dégagé
dans les échanges diplomatiques et elle considère que le Gouverne-
ment du Portugal a rempli les conditions de compétence de la
Cour posées dans l'article 26 (2) du Statut. En conséquence, la
Cour doit rejeter la troisième exception préliminaire.

Cinquième exception préliminaire

Dans sa cinquième exception préliminaire. le Gouveruement de
l'Inde se fonde sur la réserve que comporte sa déclaration d’accep-
tation du 28 février 1940 et qui exclut de la juridiction de la Cour
les difiérends relatifs à des questions qui, d’après le droit inter-
national, relèvent exclusivement de la juridiction de l'Inde. En
particulier, Je Gouvernement de l'Inde affirme que les faits et les
considérations de droit soumis à la Cour ne permettent pas de
conclure à l'existence d’un argument raisonnablement soutenable
à l'appui de Ja thèse que l’objet du différend est en dehors de la
compétence nationale de l’Inde. I] en conclut que le différend
échappe à la compétence de la Cour.

Les conclusions pertinentes du Gouvernement de l'Inde, présen-
tées Ic 27 septembre 1957, se fondent, dans une large mesure, sur
les affirmations suivantes: au paragraphe a) de ses conclusions sur
la cinquième exception, il affirme que «la prétention du Portugal a
un droit de passage ... ne saurait étre considérée comme une cause
d’action pouvant étre raisonnablement soutenue suivant le droit
international, 4 moins d’étre fondée sur une concession expresse
ou sur le consentement explicite du souverain territorial » et que
«les faits soumis à la Cour dans les pièces de la procédure écrite

28
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 150

présentées par les Parties ne font apparaître ni concession expresse,
ni consentement explicite du souverain territorial de nature à
apporter de restriction à l’exercice, par l'Inde, de sa compétence... ».
Au paragraphe b) il affirme qu'aucun des motifs avancés par le
Gouvernement du Portugal, savoir: traité, coutume et principes
généraux du droit, ne peut être considéré, compte tenu des faits
et du droit présentés à la Cour, comme raisonnablement soutenable
en droit international. Le paragraphe c) est exclusivement consacré
aux éléments de fait de la question soumise à la Cour. L'Inde sou-
tient que la cinquième exception préliminaire doit être admise pour
le motif que, «indépendamment de l'exactitude des conclusions
énoncées aux paragraphes 44) et 45), les faits non contredits
exposés dans les pièces de la procédure écrite présentées par les
Parties établissent que la question du passage entre Damao et les
enclaves a toujours été traitée par le Portugal et par le souverain
territorial comme une question qui relève de la compétence exclu-
sive du souverain territorial ». Enfin, le paragraphe d) énonce que
le différend soumis à la Cour par le Portugal n’est pas un différend
d'ordre juridique susceptible d’être tranché par la Cour conformé-
ment au paragraphe 1 de l’article 38 du Statut.

Les faits sur lesquels reposent ces conclusions du Gouvernement
de l’Inde ne sont pas admis par le Portugal. Pour élucider ces faits
et en tirer les conséquences juridiques il faut examiner la pratique
effective des autorités britanniques, indiennes et portugaises à
propos du droit de passage — en particulier en ce qui concerne la
mesure dans laquelle cette pratique peut être interprétée et a été
interprétée par les Parties comme signifiant que le droit de passage
est une question qui, selon le droit international, relève exclusive-
ment de la compétence nationale du souverain territorial. Il faut
aussi examiner la question de la portée juridique de la pratique
suivie par les autorités britanniques et portugaises, c'est-à-dire
rechercher si cette pratique exprimait le commun accord des deux
Parties quant à l’exclusivité des droits de juridiction nationale, ou
si elle pouvait fournir la base d’où résulterait un droit en faveur
du Portugal. [Il y a encore la question de l'effet juridique et des
circonstances entourant l'application de l’article 17 du traité de
1779 et des décrets mahrattes pris en application de ce texte.

Eu égard à toutes ces questions et à d’autres analogues, il n'est
pas possible de statuer sur la cinquième exception préliminaire à
ce stade sans préjuger le fond. En conséquence, la Cour décide de
la joindre au fond.

Dans ces conditions, il n’est pas nécessaire que la Cour examine
les autres questions relatives à la cinquième exception qui ont été
soulevées par les Parties dans leurs conclusions.

29
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRET 26 XI 57) 151

*
* *

Sixième exception préliminaire

Dans sa sixième exception le Gouvernement de l'Inde soutient
que la Cour est sans compétence pour le motif que la déclaration
indienne datée du 28 février 1940, acceptant la juridiction obliga-
toire de la Cour, se limite aux « différends nés après le 5 février 1930
concernant des situations ou des faits postérieurs à ladite date ».
Le Gouvernement de l'Inde soutient: a) que le différend soumis à
la Cour par le Portugal est un différend qui n’est pas né après le
5 février 1930, et 6) que c’est en tout cas un différend concernant
des situations et des faits antérieurs à cette date.

La Cour doit, en premier lieu, examiner la réserve indienne perti-
nente en tant qu’elle se réfère à la date à laquelle on peut considérer
qu'est né le différend. Le Gouvernement de l'Inde soutient que
le différend soumis à la Cour ne s’est pas élevé après le 5 février
Ig30 mais —- partiellement ou totalement —- avant cette date.
Toutefois, le Gouvernement du Portugal soutient que le différend
soumis à la Cour est né après 1953, année au cours de laquelle le
Gouvernement de l’Inde a adopté certaines mesures relatives au
passage et au transit entre le territoire littoral de Damao et les
enclaves de Dadra et Nagar-Aveli.

Cette contestation ne peut être séparée de la question de savoir
si oui ou non le différend dont la Cour a été saisie n’est que la
suite d'un différend ayant opposé le Portugal au souverain terri-
torial avant 1930 au sujet du droit de passage. La Cour a entendu
présenter des allégations opposées touchant la nature du passage
autrefois pratiqué, en sorte qu'elle n'est en mesure de déter-
miner à ce stade ni la date à laquelle le différend est né ni le point
de savoir si le différend est ou non la prolongation d’un différend
ancien.

Des considérations analogues s'appliquent au second élément
de ja réserve ratione temporis de la déclaration indienne d’accep-
tation, à savoir ce qui s’y réfère à «des situations ou des faits »
postérieurs au 5 février 1930.

Il a été soutenu que la question de l'existence ou de l’inexistence
d'un droit de passage n’a pas fait, avant 1930, l’objet d’une contro-
verse entre les Parties intéressées et qu'elles ont, durant ce temps,
sans soulever ni résoudre la question de droit, réussi à régler les
problèmes pratiques se posant à cet égard. Par contre, il a égale-
ment été soutenu que le différend actuellement soumis à la Cour est
la suite d'une opposition de vues remontant au moins à 1818, et
qu'il s’agit d’un différend «concernant sans aucun doute des situa-
tions ou faits bien antérieurs à 1930 ».

30
DROIT DE PASSAGE (EXCEPTIONS PRELIM.) (ARRÊT 26 XI 57) 152

La Cour n’a pas, au stade actuel, d'éléments suffisants pour lui
permettre de statuer sur ces questions. Pour ce faire, il faudrait
examiner et élucider des questions de fait souvent compliquées
concernant la pratique des autorités intéressées, durant une période
très considérable, remontant à 1818 ou même à 1779. D’autres
facteurs donnent lieu à des considérations analogues. Ces facteurs
comprennent l'interprétation contestée du traité luso-mahratte
de 1779. Toute appréciation de ces éléments, bien que limitée à
ce qui concerne Ja sixième exception préliminaire, impliquerait le
risque de préjuger certains points étroitement liés au fond. En
conséquence, la Cour doit joindre au fond la sixième exception
préliminaire.

* *

Le Gouvernement du Portugal a ajouté à ses conclusions l'énoncé
d'une demande tendant à obtenir de la Cour qu’elle rappelle aux
Parties le principe universellement admis d'après lequel elles
doivent faciliter l’accomplissement de la mission de la Cour en
s’abstenant de toute mesure pouvant exercer une influence préju-
diciable sur lexécution de ses décisions ou entraîner soit une aggra-
vation, soit une extension du’ différend. Le Gouvernement du
Portugal a expressément déclaré qu'il n’avait pas l'intention
dinvoquer les dispositions de l’article 41 du Statut concernant
Vindication de mesures conservatoires. Dans les circonstances de
l'affaire actuelle, la Cour ne juge pas à propos de donner suite à
la demande du Gouvernement du Portugal.

Par ces motifs,

La Cour,
par quatorze voix contre trois,
rejette la première exception préliminaire;
par quatorze voix contre trois,
rejette la deuxième exception préliminaire;
par seize voix contre une,
rejette la troisième exception préliminaire;
par quinze voix contre deux,
rejette la quatrième exception préliminaire;
par treize voix contre quatre,
joint au fond la cinquième exception préliminaire;
par quinze voix contre deux,
joint au fond la sixième exception préliminaire ;
31
DROIT DE PASSAGE (EXCEPTIONS PRÉLIM.) (ARRÊT 26 XI 57) 153

reprend la procédure au fond;

fixe aux dates suivantes l'expiration des délais pour la suite de la
procédure:

pour le dépôt du contre-mémoire du Gouvernement de l'Inde,
le 25 février 1958;

pour le dépôt de la réplique du Gouvernement du Portugal,
le 25 mai 1958;

pour le dépôt de la duplique du Gouvernement de l'Inde, le
25 juillet 1958.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de La Paix, à La Haye, le vingt-six novembre mil neuf cent
cinquante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République de l'Inde et au Gouverne-
ment de la République du Portugal.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. LOpez OLIVAX.

M. Kojevnixov, juge, déclare ne pouvoir se rallier ni au dispo-
sitif ni aux motifs de l'arrêt parce que, selon son avis, la Cour
devrait reconnaître, déjà dans le stade actuel, son incompétence
sur une ou même sur plusieurs des exceptions préliminaires soule-
vées par le Gouvernement de l'Inde.

M. Bapawi1, Vice-Président, se prévalant du droit que lui confère
l'article 57 du Statut, joint à l’arrêt l'exposé de son opinion dissi-
dente.

M. KrAESrADn, juge, se prévalant du droit que lui confère
Particle 57 du Statut, joint à l'arrêt l'exposé de son opinion dissi-
dente, à laquelle M. FERNANDES, juge ad hoc, déclare se rallier.

M. Cacia, juge ad hoc, se prévalant du droit que lui confère
l'article 57 du Statut, joint à l'arrêt l'exposé de son opinion
dissidente.

(Paraphée) G.H.H.

(Paraphée) J. L.O.
32
